Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew J. Hilgeford appeals the district court’s order granting Defendants’ motions to dismiss his several federal and state law claims against them. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Hilgeford v. Nat’l Union Fire Ins. Co. of Pittsburgh, No. 3:08-cv-00669-JRS, 2009 WL 302161 (E.D.Va. Feb. 6, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.